UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

JOSE FRANCISCO SANCHEZ and JOSE
ANTONIO REYES, on behalf of themselves
and all others similarly situated, Case No. 2:21-cv-00893-PP

Plaintiff, Hon. Judge Pamela Pepper

Vv.

ROADRUNNER TRANSPORTATION
SERVICES, INC, a Delaware Corporation;
ROADRUNNER TRANSPORTATION
SYSTEMS, INC., a Delaware Corporation,

Defendants.

 

 

JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS

WHEREAS, Plaintiffs JOSE FRANCISCO SANCHEZ and JOSE ANTONIO REYES
originally filed the above-entitled action against Defendants ROADRUNNER
TRANSPORTATION SERVICES, INC. and ROADRUNNER TRANSPORTATION

SYSTEMS, INC. in California;

WHEREAS, on July 27, 2021, the Northern District of California granted Defendants’
motion to transfer this action to this Court, with transfer and assignment completed on July 29,
2021;

WHEREAS, Plaintiffs JOSE FRANCISCO SANCHEZ and JOSE ANTONIO REYES
have decided they do not want to litigate this matter in this Court and seek to dismiss all claims;

WHEREAS, Plaintiffs’ counsel represents that it has not been retained by any other clients
who have worked for Defendants ROADRUNNER TRANSPORTATION SERVICES, INC.

and/or ROADRUNNER TRANSPORTATION SYSTEMS, INC. and further that Plaintiffs’

 

JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS
Case 2:21-cv-00893-PP Filed 08/26/21 Page 1o0f3 Document 36
counsel has no present intent to file a putative class action against Defendants’ based on the
allegations and claims contained in this action;

WHEREAS, Plaintiffs Sanchez and Reyes agree that to the extent they file any claims
against ROADRUNNER TRANSPORTATION SERVICES, INC. and/or ROADRUNNER
TRANSPORTATION SYSTEMS, INC. with other counsel, their claims shall be brought and
maintained exclusively in courts located in Milwaukee County, Wisconsin.

NOW THEREFORE, the Parties, by and through the undersigned counsel and pursuant to
Fed. R. Civ. P 41, hereby stipulate to dismissal of the claims asserted by and behalf of Plaintiffs
JOSE FRANCISCO SANCHEZ and JOSE ANTONIO REYES against Defendants
ROADRUNNER TRANSPORTATION SERVICES, INC. — and ROADRUNNER
TRANSPORTATION SYSTEMS, INC. The parties stipulate to dismissal of all claims by
Plaintiffs, without prejudice, with each side to bear its own costs of suit. The parties stipulate that
in the event Plaintiffs file claims againss ROADRUNNER TRANSPORTATION SERVICES,
INC. and/ or ROADRUNNER TRANSPORTATION SYSTEMS, INC. in the future, those claims
shall be brought and maintained exclusively in courts located in Milwaukee County, Wisconsin.

Dismissal of all claims by Plaintiffs concludes this action, as all parties and all claims
against Defendants ROADRUNNER TRANSPORTATION SERVICES, INC. and
ROADRUNNER TRANSPORTATION SYSTEMS, INC. are dismissed. |

Dated: August 25, 2021 Respectfully submitted,

SCOPELITIS, GARVIN, LIGHT, HANSON
& FEARY, P.C. ,

/s/ Charles Andrewscavage
Charles-Andrewscavage
Adam C. Smedstad

James A. Eckhart
Attorneys for Defendants

2

JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS
Case 2:21-cv-00893-PP Filed 08/26/21 Page 2 of 3 Document 36

 
Dated: August 25, 2021 Respectfully submitted,

LEONARD CARDER, LLP
ye

David Pogrel
Attorneys for Plaintiff

 

 

Pursuant to Section II.C.3 of the ECF Policies and Procedures, I hereby certify that the
content of this document is acceptable to David Pogrel, counsel for Plaintiffs, and that I have

obtained his authorization to file this document with his signature.

/s/ Charles Andrewscavage
Charles Andrewscavage

4816-0794-9560, v. 2

3

JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS
Case 2:21-cv-00893-PP. Filed 08/26/21 Page 3 0f3 Document 36
